        Case 3:19-cv-00385-JR          Document 26   Filed 05/15/20   Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

LUCAS BURWELL, et. al.,
                                                        Civil No. 03:19-cv-00385-JR
                             Plaintiff(s),
                                                        JUDGMENT
                    v.

PORTLAND SCHOOL DISTRICT NO. 1J, et al.,

                             Defendant(s).

      Based on the record,

      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of Defendants and

against Plaintiffs. Pending motions, if any, are DENIED AS MOOT.

      Date: May 15, 2020




                                                 by __________________________________
                                                        Karin J. Immergut
                                                        United States District Judge
